OFFICE   OF   THE    ATTORNEY     GENERAL    OF TEXAS
                                AUSTIN




Eon. Talter   C. Pierson
Head, F'xeoutlre   Dltialon
Department of Ctatr
offloe  of Secretary     o? Sat0
Austin,  Texas


Dear sir:




                                                ntloned   oonstitutfonsl     prc-




                                          ?a te Guard is not mentioned     by
                            ers   be e:ltitled  tc, tke exemytlofi,  it, would
                                    in the general     descriptloc  quoted above

             Tte forces     end reserve      described  ln the above mentioned
provIsion    are limited      to those “of the Tjnltsd -tates.*         Mllltery
forces    and organizations        .&lch do not meet this     requirement     are
not included.      So the question        turns on whether the Texas rtate
Guard, as a military        force,     la an instrument   of the United States
Government or zerelp        a @tate organization;       in other words,     whether
lt8 members, BE such,         are enraged in the service       of the federal
governpent    or solely     in the service       cf the 3ste    of Texts.
                                                                                                                 56:

Rc,. ,      alter         C. Pleraon,      pope    2




              The rt8tutr8     lrpr888ly    protlda that the Taraa Ctato
Our4   la I part     or the milltory      rororr or a            or ‘I’orsr
                                                           state --
8t3d th8 88tiv8 8dliti8        Of th8 Sht8      Of =X88.  ~oOt8r?nO~        Or
T8XO8 18 authorized        to =giiSn            zI=      the %I88 Stat8
Ouard  during    th8 98rIOd thrt the T8x88 m8tiOn81 OU8rd Or my
98Tt th.NOf,       i8 in lOtIV, tOdOra 8On10..           kTtB. 5765 aad
589lr, Vbrnoa’8      AM.     Cit. StrtUt88.

                     Thr Coa8tltutioa      of th8             URIt&   State8         (COO.     8   oi   Art.11
proridos            that Congo88     rhrll   ham              9owrr

               *To provldr ror ialllng rorth tha Yilltla   to
           lX8OUtrthe kW8 Or th8 udOa,   8Ii99rO88 zIX8W88tiOM                                          8a6
           npal       xBvrrIoM~
                 *To provldr             r0r orgaaltdng           lmlng,
                                                               8nd lIroigl1a-
           in&the Militia,          8lid iOr @WI&6     ruch Part d thorn ls
           ma k  y        lm91Oyed in thr fhkrriO0 ai th. mft.6     8t8te8,    r.-
           rerrlng   tothc    Ftat88 rerpeotlrrly,      the Appointmat        of
           the Offloerr,    and thr Authority      of tralnlng    the b?llItia
           rocordlng    to the dlrolpllnr     pre8orlbL     by congres8.*

                     It    further      provider       (Qo.     10 of Art.          I) that8
                     “NO    8tatO        8h811, Without  the COll88Ilt Of COa@O88,.                      , .
           keep      tiOO98,         .,..,    in time or Poso8,  . . . ..a

            The Army of the United Otate8,     88 defined   in 10 U.?.C.A.,
Peo. 2, Inoluder    the 'WtlOnal     Guard of the ilnltad  %ata8*,     and
the *Netion     Guard while in the aervloe     of tha 'Jnlted %etea,*       whlo
are derlned   in 32 iJ.‘.::.A.,  Sec. 4b, aa follows:

                 "In        this tit:e,       mlese       the    ssntart       or    aubjeot       matter
           otherwise         rerulrcs--

                   "(a)    'National      Guerd'    or 'Nations:    Guard of the
           several      etctes,    ‘?crrltzlee,        an; the Dlstriot      of
           Columbia'       me%cs that portlcr          of tht Crganlzrd      Xllltia
           of the severs1        States,      Terrltorlab,     6m.i the i)i8triot
           or Columbia, eotlre            and lnaotlre,     redorally    reoognlzed
           as provldad        in thlr Aot and organlzrd,           srmd,     and
           equipped      in whole or in part           at Podoral sxponae and
           officered       erd triified      under paregraph     16, section        6,
           ertiole      I of the Ccnstitutlsn.
Aon.       altrr     C. lier.ao;l,   page    3




                      ‘National
                   “(b)             Guard o” the United %rtrr’           mean8
       a reaervo oomponent of the Army of the Unltrd stater
       oompoaod of those        isdorallg     rooognized     units and or-
       ganlzatlone     and parsone       duly appointed      and ooxnleslonad
       in tha aotlro      and lnrotltr       Netlonsl    Guard OS the rareral
       Ftatoa,    Terrltorler,      and the Dlstrlot       of Columbia,    who
       have takon and aubsorlbad    to the oath of offloo       pre-
       rorlbed  in motion   112 of this title,     and who have bamn
       duly appointed   by tho President    in the National     Guard
       of thr Waited Ttatar,    aa provided   in thla tltlr,     and of
       those orfloerr   end warrEnt ofilcere     appointed    a8 pre-
       eorlbod in reotlonr    81 and 113 or this title,       and of
       thoma porrona duly or&listed in the Natloaal        hard    oi
       thr United Staten and of thr 8rroral       Strtor,    Terrltor-
       lea, and tha Dlstriot      (d Columbia rho hero taken and
       rubeorlbed    to the oath of lnllstmont    prrsoribed     in
       84otion    123 or thin title.    (JUO  3, 1916,    O. 134    B 71,
       a8 addad Juno 15, 1933,       o. 87, # 9, 48 ?tat.    157jw

                   The r0ii0mg        provfslons      of 32 Cl.“.C.!,.,       -eo,    194,   eu-
thorlze       the    establishment       of Ptate     guardr:

               “(a) No Etata . . . ahall maintain   troop0  in time
          of paaor other than as authorized  in accordanor   wlth
          the organization  prororlbrd under this title.   . . .
                 “(b) Under auoh regulations                 as the “eoratary         of
          :‘Jar may presorlbe       iOr the       organization,        standard8      of
          training,     lnatruotlon,       and dlsolpline,            the orgenlza-
          tlon by acd calctecence            witkin      ‘:w ‘tete.       . . . of
           such nllltsry      fcrces     other than a ‘Iatlcxai            GusrC BE
          mey be provided         bg the Iax         of each rtete.        . . . is
          hereby authorized         wi~lle any :,art of the N~tlonel                 Guerd
          of the Yste        . . . . ccr:orrse?           Is 12 active       Federal
          service     , . ,     -rcvideC     ful-t,;?er,     TLyt ?;ct     iorce8
          skell    not be cs_:leC,       orZcred,       DT 1:. zE.r:.!nn+r       drafted,
          RS such.     lntr, the r.llitbry          services    o,P t2e ‘.‘nited      ^tstes;
          however,     no perssn      ~5611, by r’LE?% ci ~1s n,enbcrshlp
          in any euoh unit.          be exemvted        rro:; r,llltfiry     service     under
          any Fedora1      law.‘.     . . .“’
                                                                                                 .    562


AOIl. ‘.alter           C.     Pleraon,      page 4




                 The Constitution                  of Taxor      (coo.      46 or Art.   Xvr c
prorldrat

                 Vho                   provide by law ior or-
                               Laglal6tura         shall
       6aniain6              rnd dirOiplinin6
                                    the militia    of the %&a,
       in rush maanar as thay rball deem l      xpadl6nt, not
       inooapatlblr  with, tha Constitution     and Lana of thr
       United Stataa.o

It   fiuthar           prarldaa       (in    SOO. 7 oi Art IV)              t
               *a (the Ootarnor)   shall    ba Commandor-in Chief
       of the mllltary    forors oi the ?tato,     exoapt when
       thay are oallod    into lotual    lartloe  of tha Unitid
       Ptatra.    He ah811 hare ponr      to oall  forth thr
       Yilltlr            to     areauta     the    lawa   or th a statr, to lupprara
       lnaurrrotlo66,    rap61                 lat6alo66,      and protoot  tha
       frontlar    from host116                  lnouralona        by fndla66       or other
       prabatory               bands.”
                  It     apparent
                          la        from an examination      of                   the Texas atatutos
authorizing         end governing     the Texas -ata    hard                      thet it waa in-
tendad to         be purely   a State mllltla,    organizrtlon,                       6nd not a part
or the mllltary    foroaaxhs                           United     Ftat.8.       The r0110whg         pro-
ilalona 8r* llluatr4tlra:
                  “Art.          5765.  Th6 ailltlr             of this Ftate    shall   b6
        dlrldad           into     two (2) olessrs,             the aotlre    end raaervo
       mllltl6.  The aotirr     militia    ahall oonslat    oi organized
        rod unlrormad  military     ioroea   d thlo   Ptate   whlah ahall
       be kn6wn aa the Texas Natlonal         Guard or the Texas “tate
       Guard ae the ceae may be; the re6erve          militia   shall
       oonslst  of 1~11 those llablo       to eervloe   In the Al.ltie,
       but not serving    In the Texas Ketlonal       Guard or the
       Texas ‘tata  guard.      As a!zended Aota 1943, 48th Leg.,
       p. 464, oh. 311, 8 1.

                  *h-t.          5891a.

                  ““40.
                      l(8).    Yhenever    any part of the National
        Guard   of thla rtate     la in lotivo     Fedora1 aenlaa,t.~a
        Governor    la heroby authorized       to organize   and maln-
        taln within this      State during euoh period,       under auoh
        ragulrtlona     a8 the .Ceoretary     or ‘Par of the United
        Ftetes may prescribe        for their   orqsnlz?tim,    standards
                                                                                    564



Hon.   U'alter         c.   Pierloll,    page   5




       o? trrlai~,               lnrtruotlon rnd A1801911n~,       ruoh
       mllitmrf toroor (~a the Oorornor may doom aeooa-
       88~~ 80 dO~OnA thl8 S88tO.   Suoh foroor rhrll  br
       0o mp 0
             o8f0
                o ftlo
                  A    olppolntod
                         r8                    mid loQmlrrloaod
       8nd @@rim86      by th8 @OV8TnOrOr UlLdo? hi8         8U-
       thorlty,    t0 hold Off108 lnd 888i@l88IltdU?iJl
       th8 91888Ur8 Of th8 0018?nOr, 8ad 8uoh rblo- t OA18A
       m810 OitftOn8      Of th8 8t8tO     8ii4ruoh rbh-bOdiOd
       r88ld8nt8     Oi tho st8tO who rhrll      hrl. dOO18F.d
       tholr    intOatiOa t0 b800Ili8     8iti88n8 Of tho unit8d
       st8t88,    88 8h8ll TOiUdBOr iOr 88mlOo tbOr8ln,
       8U9 18lWnt8d,      if  IUO8888?‘l,   br B8n Of th8 TO8OrV8
       d&i8       WOllOd      b r & 8it m othOrWi80 l8 9?0-
       Tided br 188.       , . .
                “(b) 6u8h tOrO.8 8h811 be l 8rt                  Of .tho 8OtiV8
       tiliti8       8KId 8 OmOnOnt        Of tihrfiP it8rl ?OrOO# Of
       hX8r 8Jld 8hBll b8 8ddltlOn8l               t0 Wbd diBtiJl#t       irol
       tho m8tiOn81 @U8rd ond 8hrll b0 kIkOWlI88 the T8188
        %8t8 &8rd:          bOVid8d, hOWrV8?, thrt m8mb8r8 O?
       the T’rX88 N8tiOMl [lUeTd who 8r8 llOt 8t thm tir8
        in ?OdO?81 88mlO8 nal b0 U8ed,                  Und8r    thr ruthority
        ol th8 Adjutrnt       tilhOr81,      to 808llBIIId,    in8trUOt,    tr8in
       8lld 8ddIli8t8T 811 Or 8nr 8OIQOii8flt                 Of th8 Ikilit8rr
       fO?OO8 Of thlr %8tO,             inOhldin6       8uoh 8t8t8 0U8l'd.
        ;82rmOJid8d,      AOt8 19k3, 48th Log., 9. 464, oh. 311,
              , . . .
                  "COO. i?(8) Th8 ~VO?nO? 18 h8roby              8UthOrl88A
       to    prsscrlbe           rules   end regulations    not lnoonal8tent
       With           th8 prOTi810~       Of tidl    AOt gOT8rning the 8n-
       li8tm8nt,            Orgd%8tiOn,         8ddId8tretiOn,    diOrn;8,
       rqUiplD8Llt,     msinten8nor,        OoINpand,     tr8ining    8nd die-
       oiplln8     0r ruoh rorcoa;          provided      euoh rulaa    8nd
       regulatlon8,       in 80 fur es he deems practloeblr                 End
       ds#ir8bl.,       shell     OOnfOrm to 8Xlsting           low gOVerIlir,g
       and pertaining         to the National           Ouerd and the rules
       and r8gUlatiOIl8         9rCawleatad         th8rrUfid8?.    . . .

             *!3oo. 7. lothing   in thlr Aot 8ha11 be oonrtru8A
       88 8uthOrizln(    ruoh fOrO88, Or Uy 98rt th8r8Of,     t0
       b8 l8118A, CUd8Xd, O? 15 aw lUEtUl8~ &8ftOd,       88 8UOh,
       into thr military     8emlOO Of the Unlt8d ?tatrs,    but
       rio prrson   ~h.511 by reazon Of ?ifl ecliStI?ent or OOIP-
       ~issi::n   in any 6uch foroee  be exempted from ellitary
       eerrior    under any law of the United "tator.    . . .
                                                                                             56


Hon.       *alton     C. l.ltrsion,      page     6




                    Although     u8 hare      found no 088e8 OOn8trUing th8 Texes
Bt8tUt8,         th8 i8dOT81          OOWt8    h8Vt h8ld that OffiO8r8 Of oth8r
St8te 0U8rd8 8F8 Dot bl8mbO?8Ot 8DY Of tho WriOU8                             aaIlDOD8Dt8
oi th8 vnit8d  .et8td8milit8ry     fOrOi8. vnitcd     %8tR8 V-.H8rtlnq,
4,8 ?. Cupp. 607 (Di8t.  Ct., 1943);    Oeston 1. bit84    %8te8,       34
A. (26) 353, (Yun. Ct. of App.       Da Ki943I         f 1  a1
(2d) 10 (Ct. App., D. c.,     19441, 08rtiOr8ri   i8:1:d;&     !?!'ct':
1286.        .

                    ‘In OUI Opinion,       thrroforo,    meePber8 Of th8 T8x88 L?t8te
Ward        82‘8 not     rntltled       to rote   without p8)mRGIt ot 8 poll tnx,
under thr           prorltlons        0r 90.   28, Art.   VI, or the Con8tItUtlOn
or T8xB8.
                    mU     rOqU88t           for 84~100
                                        fWther
                                        ark8              88 80 "Wh8th8r
uDd8r       thr COn8titUtion   and lrrs  Of the Et8te   O? Tsxss memb8r8
Of th8       'P8X88 %8te OUtlrd 8tC t0 8nl 8It8Ilt 818EQt irg p8m8llt
of th8       9011 88X’ sad, if 88, 'the 8StOnt    8nd t8lX8 Of 8uOh
8s8mptlon.'
                 Ye are enoloslng  herewith ooplca of our Opinions Roe.
O-5045        and O-5808, whloh hold thrt a8mbrr8 of the T8rss r?trtr
Ouard, being     memb8rs of the 8otiVs Eil1ltI8       of Texas, Ire entitled
t0 8 pOrti       '8X8mptlOn and t0 8 ml1lt8ry       9013 t8X r808ipt   under
Arts.   5840 and 5841, ReIlecd Civil       3t8tute8     Of B-8,    upon oom-
pli8aOO   with the terms of 8ald 8rti8108,          snd rhloh dl8ou88   rnd
Interpret    8eid 8rtlOlOS.    In rdditlon,     we or11 ta your rttentlon
Art8. 5843 end 5344,      which read a8 fOllOw8:

                    "Articl8     5843.

                   “To entitle         eriy general,       field  or 8thff    ofiloer
           of the eotire         mllltla       of this     State to ebld exemptions
           ae set fort: In thin ohtipter,                  such orrloer    ehall
           betnetn      the fir&t        dnys of Tcinusrpar.4 April of etloh
           year,    flie    ,hltt, tte 8ssfk3sor oi tuxes Tcr his. county
           hla oertlflcate           to the effect         that he is ec ofiloer
           of tte uotlre         clllltle      of thir     Ptate la good standing,
           end that he hae ielthfully                  dieoh8rFed    till the milltery
           dutlts     required       or Nm       during    the prroedin&     year,    and,
           on riiinc       the OmifiO8tt             a8 berein required,        auoh
           orrloer      ahall    not be l 3sassea          r0r ay ~011 t8x wh8t-
           ever other than the poll                 tar of om dollar       pwtorlbed
           by the :TonPtitutioo             far tht su>cOrt of pub110 SC!?OOlS
           for tht ctirr‘trst year;            . . . .
                                                                                                    51



HOll.“alter       c.   Pleraon,     page    7




                "Article    5444.

              *TO antit    any non-oct0mi00i0n0d     0t0rr orrioer,
        mambar of th e lz~n(ia8.r or hoapital    80~8,    or any
                         d or the l0t11. mI11t1a 0r thlr
        other lnlla to man
        8tate mt belonglag     to tho ragular    or~anIzatloa,to
        th 0WJUp tiOB ~ l@ Mu           rOrth        in tb0   rOtUth prOOObi!~g
        artlole,     auoh non-oommlaaiono6     orri00;or lolaier
        ahaii    repera    Ona ii10 lrridOrit0ahilar       to the
        l0rtirP rrte     proride I8 the prarrdln8 artI           ror
        orriooro,     with thr lmoaaor,      , . , . 0r hlr oountr;
        luoh liiIda+Ita      ahall be illatl   burl-   tho aamo period
        0nll in tha 00~0 mannor a0 oat rorth atm0 ror orri-
        oor8.     Oa ruin     auoh lrridO+itO,aurh 80n-0on8i0~i08ed
        orrlau     or roll t or #hall   be ontItle   to tha lam ox-
        laqltlono la th el8. UM a r 00p r o 1 ld.d       fo r luo ho t-
        rt0arhw
                Summarlslng       tha   @bow, wo ho14 that               m-bar8     of the   htia
Etrta    Ouar41

                (1)    Ara not antlt~od            to rota    without  paymmnt 0r
a pan     tax    under t~protlalona                 0r 500.    20, Art. n,   0r tho Oon-
0tituti0n0r TIIOO~
                (2) km, upon ooopllanor                lath    &tr.      Y&l,     584)
                                                                              OT 5844,
lr0qt     trm    pOpm   0r p0ii            trxra      , lxoopt tho one-dollar poll tax
prraarlkd      by thr Conatltotlon                 for the aupport of the pub118
aohoola;     an4
                (3) Are entitled  to a poll tax reaolpt     under Artlolea
5841, 58l,3       or 5844, upon oomplisnoe    tith the terms quoted and
payment of        the one-dollar Conatitutlonal    tax.

                                                                 Tour0    very    truly,